Citation Nr: 0108836	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for a back disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 26, 1971 
to November 23, 1971.  

This matter arises from a September 1999 rating action.  The 
steps necessary to perfect an appeal regarding the issues now 
before the Board of Veteran's Appeals (Board) were 
accomplished in April 2000.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a psychiatric disability in an August 1972 rating action, 
which decision the veteran did not appeal.  

2.  The veteran's current claim was submitted in 1999, and in 
connection with this claim the veteran submitted a statement 
from a private physician that indicated that the veteran had 
a pre-service psychiatric disability that was aggravated by 
service. 

3.  The evidence added to the record since 1972 bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  


CONCLUSION OF LAW

New and material evidence has been presented since the August 
1972 decision by the RO, and the claim for service connection 
for a psychiatric disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A preexisting 
disease will be considered to have been aggravated by 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).

Furthermore, for purposes of adjudicating a claim of 
entitlement to service connection, claimants are presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior thereto.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  In this regard, there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof) and, when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  38 C.F.R. § 3.303(c).  

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 C.F.R. § 3.306(b).  See Akins 
v. Derwinski, 1 Vet.App. 228, 232 (1991). Also, where there 
was merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).

A review of the evidence in this case shows that in April 
1972, the veteran first submitted a claim for service 
connection for a psychiatric disorder.  In connection with 
that claim, the veteran's service medical records were 
obtained, and he was examined for VA purposes.  The veteran's 
service records showed that 8 days after entering service, he 
began treatment for a seizure disorder.  A history obtained 
from the veteran at that time indicated that his mother had a 
history of epilepsy, and was on medication, and that the 
veteran's history of the seizures dated back to age 9 months.  
He was subsequently discharged from the service because of 
this disability, which was considered to have originated 
prior to service.  The service medical board also concluded 
that the seizure disorder was not aggravated by active duty.  
The veteran's discharge from service occurred on November 23, 
1971.  

The examination conducted for VA purposes in connection with 
this claim took place in May 1972.  The report from this 
examination revealed that the veteran was diagnosed to have a 
conversion reaction, hyperkinetic type.  

On the foregoing record, the RO apparently concluded that the 
seizure disorder diagnosed in service was actually a 
manifestation of the conversion reaction diagnosed on 
examination in 1972, and that the in-service findings 
regarding the onset and severity of the seizure disorder 
applied to the veteran's conversion reaction.  Accordingly, 
the RO found that the veteran's conversion reaction had pre-
existed service, and was not aggravated by service.  As such, 
service connection for conversion reaction, hyperkinetic 
type, was denied in an August 1972 rating action.  The same 
month, the veteran was informed of this decision and of his 
appellate rights.  

Shortly thereafter, the veteran submitted a number of 
statements from individuals who knew him, as well as from a 
private physician, all of which essentially indicated that 
the veteran had no emotional problems before service.  The 
RO, however, did not consider these statements to out-weigh 
the findings made in service regarding the onset of this 
disability, and in March 1973, the decision to deny service 
connection for the veteran's conversion reaction was 
confirmed.  

In October 1980, the veteran sought to reopen his claim.  In 
a letter to him from the RO dated in January 1981, however, 
the veteran was advised that this claim had been previously 
denied, and no further action was taken.  In August 1998, the 
veteran submitted the claim for benefits which is the subject 
of this appeal.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

In this case, it is somewhat difficult to determine what may 
be considered the last final disallowance of the veteran's 
claim.  It must be noted, however, that the record does not 
show that the veteran was ever advised of his appellate 
rights following the RO's actions in 1973 or 1981, as he had 
been following the August 1972 rating action.  As such, the 
Board concludes that, for purposes of reopening the veteran's 
claim, it must review the evidence added to the record since 
that initial rating action.  This evidence primarily consists 
of statements from those who knew the veteran, post service 
treatment records, and a November 1999 statement from a 
private physician.  Of this evidence, the most significant is 
the November 1999 statement.  This document, received from 
Miguel Burgos, MD., of the Integrated Health Center of 
America in Orlando, Florida, reads in pertinent part as 
follows:  

The patient, [the veteran], has been under our care 
since August 13, 1998 with the following diagnosis: 
Anxiety, Post Traumatic Stress Disorder, and 
Convulsions.  We reviewed his medical record, which 
clearly indicates that the patient has suffered 
convulsions since nine years of age; apparently, 
his military training served as an aggravator that 
worsened his nervous condition.  Therefore we can 
deduce that the patient has is Post Traumatic 
stress disorder secondary to psychological trauma. 
. . . 

Although the foregoing statement does not express a 
particularly clear train of logic, read in a light most 
favorable to the veteran, it appears to offer the conclusion 
that the veteran had a psychiatric disorder that was present 
before service, which condition was then aggravated by 
service.  Given that the denial of the veteran's claim in 
1972, was based on the conclusion that the veteran's 
psychiatric disorder was not aggravated by service, this 
medical opinion to the contrary must be considered to bear 
directly and substantially upon the specific matter under 
consideration, and to be of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a 
psychiatric disorder is reopened.  

ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a psychiatric disability, the appeal 
is granted.
REMAND

With respect to the claim concerning a seizure disorder, the 
Board notes that the RO apparently considers that matter to 
have been previously denied in an August 1972 rating action.  
As such, the veteran was informed that it would be necessary 
for him to submit new and material evidence in order for that 
claim to be reopened.  In reviewing the events that took 
place in 1972, however, the Board observes that the claim the 
veteran made at that time was for service connection for a 
psychiatric disorder, and the disability for which service 
connection was denied was "conversion reaction, hyperkinetic 
type" which the RO characterized in the August 1972 notice 
of its decision to the veteran as a "Nervous condition," 
i.e., a psychiatric disorder.  Likewise, no subsequent rating 
action in the claims file reflects that service connection 
for a seizure disorder, per se, was ever denied.  Since the 
veteran was not previously denied service connection for a 
seizure disorder, there is no prior finally denied claim to 
be reopened.  Therefore, the veteran should not have been 
required to submit new and material evidence regarding this 
matter, but rather, the claim should have been considered on 
its merits.  In order to correct this deficiency, it will be 
necessary to return the case to the RO for re-adjudication of 
this matter.  This will also give the RO an opportunity to 
consider the implications that the Veterans Claims Assistance 
Act of 2000, (discussed more fully below), has on this 
matter.  

Regarding the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and signed into 
law in November 2000, it is observed that it redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand is necessary for the claim for service connection for 
a seizure disorder, discussed above, the veteran's claim for 
service connection for a back disability, and the now 
reopened claim for service connection for a psychiatric 
disorder to ensure compliance with the notice and duty to 
assist provisions contained in the new law. 

Although fulfilling the duty to assist and notification 
requirements of the VCAA is primarily a function of the RO in 
the first instance, the Board has reviewed the claims file 
and identified certain assistance that must be rendered to 
comply with the VCAA.  More particularly, in addition to 
considering the veteran's claim for service connection for a 
seizure disorder on its merits, as well as the reopened claim 
for service connection for a psychiatric disability on its 
merits, it is necessary for the consideration of each of the 
issues on appeal that all of the relevant treatment records 
be obtained and associated with the claims file.  

In this regard, the veteran appears to have suggested in an 
August 1998 statement, that he had additional military 
service in the active reserves.  If that is the case, the 
type and duration of this service should be confirmed and any 
medical records generated during that time should be 
associated with the claims file.  Further, in a January 1999 
statement, the veteran indicated that he had received 
treatment since 1971 at VA medical facilities in Orlando and 
Miami, Florida.  In requesting these records, however, the RO 
appears to have only sought those dated after 1997.  In the 
context of a claim for service connection, however, evidence 
of treatment of the claimed disabilities nearer in time to 
service would also be relevant.  Therefore, another attempt 
to obtain records of the veteran's treatment from these 
locations between 1971 and 1997 should be made.  

The RO should also attempt to obtain the treatment records of 
the veteran from Dr. Miguel Burgos, who provided the November 
1999 statement that he believed the veteran's "military 
training served as an aggravator that worsened [the 
veteran's] nervous condition."  This would be useful in 
ascertaining the basis for this physician's conclusions.  
Finally, an examination of the veteran would also be useful, 
in order to confirm whether the veteran currently has the 
claimed disabilities, and if so, their relationship to 
service.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following:

1.  The RO should verify any periods of military 
service by the veteran after 1971, and particularly 
service in the active Army reserves after March 
1975.  For any such service the veteran may have 
had, all available service medical records from 
this time should be obtained.  

2.  The RO should contact the veteran in writing 
and ask him to verify the places at which he is 
currently receiving treatment for a back 
disability, a seizure disorder and a psychiatric 
disability.  After obtaining any necessary 
authorization, the RO should then attempt to obtain 
and associate with the claims file, copies of the 
records of the treatment the veteran identifies.  
In particular, the RO should attempt to obtain the 
records regarding the veteran from Miguel Burgos, 
MD. Integrated Health Center of America, 5145 Curry 
Ford Rd., Suite B, Orlando, FL 32812.  

3.  The RO should attempt to obtain and associate 
with the claims file, the records of the veteran's 
treatment from VA medical facilities in Orlando and 
Miami, dated from 1971 to 1997.  The efforts 
undertaken to accomplish this task should be fully 
documented, and in the event there are no records 
from these facilities for the time in question, 
that should be so stated.  

4.  Next, the veteran should be scheduled for VA 
examinations that address psychiatric disability, 
seizure disorders, and back disabilities.  The 
purpose of these examinations is to verify whether 
the veteran has the claimed disabilities, and if 
so, their etiology.  In this regard, the examiners 
should be provided the veteran's entire claims file 
for review before their examinations so that the 
veteran's pertinent history may be understood.  A 
notation that this review took place should be 
included in any reports provided.  In addition, the 
physicians should include in their reports, the 
veteran's pertinent complaints, the clinical 
findings obtained during the examination, and the 
pertinent diagnoses.  

	With respect to any back disability as may be 
diagnosed, the physician who conducts the 
examination of the veteran's back should set forth 
in his or her report, when it is believed the onset 
of that disability occurred, and whether it is 
likely, unlikely or at least as likely as not that 
any such back disability had its onset in service.  

	With respect to any seizure disorder that may 
be present, the appropriate examining physician 
should offer an opinion as to whether it is at 
least as likely as not that the seizure disorder 
diagnosed in service was in fact a seizure 
disorder, (as opposed to a manifestation of another 
disability, i.e., a psychiatric disorder), and if a 
seizure disorder was present in service, whether it 
is likely, unlikely or at least as likely as not, 
that it had its onset prior to service.  If a 
seizure disability is considered to have pre-
existed service, this physician should offer an 
opinion as to (1) whether there was an increase in 
the severity of that disability during service, 
and, if so, (2) whether that increase due to the 
natural progression of the disease.  If the 
physician concludes the veteran exhibited a seizure 
disorder that had its initial onset in service, and 
that it did not pre-exist service, or if it is 
concluded there was no manifestation of a seizure 
disorder in service, the inquiry in this regard may 
end.

	Likewise, the physician who conducts the 
psychiatric examination of the veteran, should 
offer an opinion as to whether it is at least as 
likely as not that the seizure disorder diagnosed 
in service was in fact a psychiatric disability.  
If it is determined that a psychiatric disorder was 
present in service, this physician should opine 
whether it is likely, unlikely or at least as 
likely as not, that it had its onset prior to 
service.  If any psychiatric disorder is considered 
to have pre-existed service, this physician should 
offer an opinion as to (1) whether there was an 
increase in the severity of that disability during 
service, and, if so, (2) whether that increase due 
to the natural progression of the disease.  If the 
physician concludes the veteran exhibited a 
psychiatric disorder that had its initial onset in 
service, and that it did not pre-exist service, the 
inquiry in this regard may end there.  

Each physician providing an opinion should include 
a complete rationale supporting any views 
expressed. 

5.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

6.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

7.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a seizure disorder, a back 
disability and a psychiatric disability.  If any 
decision remains adverse to the veteran, he should 
be provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claims for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues as 
may then be on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


